DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because drawing sheets 1-30 each contain an extraneous L-shaped mark at both the upper left and lower right corner, which should be removed from the sheets.
The drawings are objected to because Figs. 1-8, 10, 11, 13, 14, 18, 20, and 23-38 each contain inappropriate surface hatching marks which should be removed.
The drawings are objected to because Fig(s). 23 illustrate several views within the same drawing; but each view should be placed in a separate figure.  See MPEP § 608.02 and 37 C.F.R. § 1.84(i).
The drawings are objected to because Figs. 27 and 28 include partial views without any corresponding break lines.  Specifically, the left end of the connector 58 does not include an appropriate break line in each figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 includes the implied language “is disclosed herein.”
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-17 are objected to because of the following informalities:
Each line of the claims includes an associated line number on the left side, but the line numbers should either be removed or move to the right-hand side of the page in order to avoid confusion with the claim numbers.
Claim 1 line 7 reads “of a user’s body” but is suggested to read --of the user’s body-- for grammatical flow and consistency.
Claim 10 line 2 reads “pivotably attached a massage bracket” but is suggested to read --pivotably attached to a massage bracket-- for grammatical correctness.
Claim 12 line 4 reads “while still support a portion” but is suggested to read --while still supporting a portion-- for grammatical flow.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, line 2 recites the limitation “simultaneously strengthen,” which renders the claim unclear.  It is unclear if the core muscles are strengthened simultaneously with other muscles of the body or simultaneously with the provided massage to various parts of the user’s body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12, and 14-17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2016/0058656 to Harvel (herein Harvel) in view of US Pat. Pub. 2013/0200246 to Van Benschoten et al (herein Benschoten).
Regarding claim 1, Harvel discloses a massage device (massage apparatus 10, Fig. 1), comprising: a base assembly (base platform 12, Fig. 1), the base assembly configured to be disposed on a support surface (base platform 12 includes wheels 14 for contacting the ground and allowing transport, Para. 32, Figs. 1 and 10); at least one pole member configured to be attached to the base assembly (main tower 18, Fig. 1), the at least one pole member configured to extend upwardly from a top surface of the base assembly (main tower 18 extends upwardly from the base platform 12, Fig. 1); and at least one massage head (extendable poles 30, Fig. 1) configured to be selectively coupled to the at least one pole member by a user (poles 30 are connected with main tower 18 through tower sleeves 32 which allow the poles 30 to be adjusted in position or to be removed entirely, Para. 30), the selective coupling of the at least one massage head to the at least one pole member enabling the massage device to provide a massage to various parts of a user's body (the poles 30 are adjustably attached to the main tower 18, Para. 30, allowing the user to massage and release various muscles throughout their body, Para. 29, Fig. 1).  Harvel discloses the main tower (18) attached to the base platform (12), but Harvel does not explicitly disclose wherein the at least one pole member is configured to be coupled to the base assembly.
However, Benschoten teaches a pole support structure (Fig. 1) including wherein the at least one pole member is configured to be coupled to the base assembly (“the first pole 16 has a proximal end 16p that is coupled to the base 14,” Para. 27, the end 16p being received in a bracket, see annotated figure below).

    PNG
    media_image1.png
    305
    750
    media_image1.png
    Greyscale

Partial Annotated View of Fig. 1 of Benschoten
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tower of Harvel to be removably coupled with the base platform via a receiving bracket as taught by Benschoten in order to facilitate easier transportation and/or storage of the apparatus when not in use.
Regarding claim 2, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Harvel further discloses wherein the base assembly further comprises a base platform member (Harvel base platform 12, Harvel Fig. 1) and a base bracket member attached to the base platform member (Benschoten base bracket member, Benschoten annotated figure), the base platform member configured to accommodate the user in a standing position thereon such that a weight of the user enhances a structural stability of the massage device and prevents the massage device from tipping or falling over during use (Harvel base platform 12 has space for a user to either stand or to sit on support tower pad 22, Para. 29), and the base bracket member configured to couple the at least one pole member to the base platform member (Benschoten base bracket member on Harvel base platform 12 receives a bottom end of Harvel main tower 18).
Regarding claim 3, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Harvel further discloses wherein the base bracket member (Benschoten base bracket member) of the base assembly (Harvel base platform 12 and Benschoten base bracket member) comprises at least one pole receiver element configured to be coupled to a lower end of the at least one pole member (Benschoten base bracket member includes a Benschoten opening to receive a bottom end of Harvel main tower 18, see Benschoten annotated figure and Benschoten Fig. 9).
Regarding claim 6, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Harvel, as modified above, does not disclose wherein the at least one pole member comprises a plurality of telescoping pole members for enabling a vertical extending height of the massage device to be selectively adjusted by the user.
However, Benschoten teaches a pole support structure (Fig. 1) including wherein the at least one pole member (pole 12, which includes first pole 16, Para. 27, Fig. 1) comprises a plurality of telescoping pole members (pole 12 may be formed from multiple poles coupled together, Para. 27, pole 12 being formed from first pole 16 and second pole 18, the second pole 18 being received in a lumen of first pole 16, Para. 27, cf. Figs. 1 and 2) for enabling a vertical extending height of the massage device to be selectively adjusted by the user (“the length of the pole 12 [i.e. the height when set vertical as shown in Fig. 1] is adjustable between a length that equals the length of the first pole 16 to a length that equals the length of the first pole 16 and substantially the length of the second pole 18, as at least a portion of the second pole 18 will remain inside the lumen of the first pole 16 to allow the first and second poles 16, 18 to be removably coupled together,” Para. 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the main tower of modified Harvel to include a plurality of telescoping members as taught by Benschoten in order to accommodate a wider range of positions at which attachments can be placed on the pole.
Modified Harvel further discloses wherein the selective adjustment of the vertical extending height is to reach various parts of the user’s body (Harvel main tower 18, extendable in length via Benschoten first and second poles 16, 18, allows the Harvel apparatus 10 to be used by taller individuals on varying body parts).
Regarding claim 10, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Harvel further discloses wherein the at least one massage head comprises a plurality of massage heads (rod 30 includes multiple massage heads, see annotated figure below) rotatably and/or pivotably attached a massage bracket member (rod 30 is rotatably attached to socket 33 via ball 25, annotated figure), the massage bracket member configured to be coupled to the at least one pole member by a connector member (tower sleeve 32 couples the socket 33 to the main tower 32, Fig. 1 and annotated figure).

    PNG
    media_image2.png
    335
    490
    media_image2.png
    Greyscale

Partial Annotated View of Fig. 1 of Harvel
Regarding claim 11, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 10.
Harvel further discloses wherein the at least one pole member comprises a plurality of holes disposed along a length thereof (main tower 18 includes pin slots 40, Figs. 1 and 2), and wherein the connector member is configured to be inserted by the user into a selected one of the plurality of holes disposed along the length of the at least one pole member so as to enable the massage device to provide a hands free massage to the various parts of the user's body (“tower sleeve 32 [including pull pin 36] may be configured to move up and down the main tower 18, the tower sleeve 32 being secured in the desired location by a pull pin 36, which is configured to engage with pin slots 40,” Para. 30, Fig. 3)
Regarding claim 12, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Harvel further discloses wherein the connector member (tower sleeve 32 which includes pull pin 36, Fig. 3) has a cross-sectional size that is less than an opening size of the plurality of holes of the at least one pole member (pull pin 36 is configured to be inserted into the pin slots 40 on main tower 18, Fig. 3) so as to enable the massage bracket member with the plurality of massage heads to rotate and/or pivot relative to the at least one pole member (pin 36 with tower sleeve 32 support the rod 30, Fig. 3, the rod 30 being capable of rotating relative to the main tower 18, Fig. 8), while still support a portion of the user's weight applied to the massage bracket member (rod 30 can be pressed upon a user’s body or be pressed by a body, thereby supporting a part of the user’s weight, without detaching from the main tower 18, abstract, Fig. 1).
Regarding claim 14, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Harvel further discloses wherein the at least one pole member is configured to be disassembled from the base assembly by the user without the use of tools so that the massage device is able to be easily and compactly transported and stored (Harvel main tower 18 is supported in Benschoten base bracket member via Benschoten selective locking mechanism by hand, Benschoten Para. 26).
Regarding claim 15, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Harvel further discloses wherein the selective coupling of the at least one massage head to the at least one pole member enables the massage device to be selectively configured into an upper back massage position (position of the rods 30 on main tower 18 via tower sleeve 32 allows the rod to be used on a wide variety of the user’s muscles, Para. 25, including the explicitly called out trapezius muscle, i.e. an upper back muscle, Paras. 3-4, the Examiner notes that the positioning of the rods 30 could be changed to accomplish any of the listed massage configurations).
Regarding claim 16, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Harvel further discloses wherein, while providing a massage to the various parts of the user's body, the massage device is configured to simultaneously strengthen core muscles of the user's body (as the massage apparatus 10 is hand driven and requires the user to position their body in various ways to achieve the massage, the user will at least partially utilize their core muscles which would result in a strengthening of said core muscles).
Regarding claim 17, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Harvel further discloses wherein the massage device is configured to be portable, transportable, and free-standing without attachment to a building support element (massage apparatus 10 is designed to be free-standing on a floor surface and is capable of being easily rolled and transported, Figs. 1 and 10).

Claims 4 and 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Harvel and Benschoten, as applied to claims 2 and 6 above, and further in view of US Pat. 8,821,322 to Jorgens et al (herein Jorgens).
Regarding claim 4, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Harvel, as modified above, does not disclose wherein the base platform member of the base assembly comprises a handle cutout for facilitating a carrying of the massage device during transportation thereof by the user.
However, Jorgens teaches an adjustable post assembly (10, Fig. 1) including wherein the base platform member of the base assembly (base 12, Fig. 1) comprises a handle cutout (handle 32, Fig. 1) for facilitating a carrying of the massage device during transportation thereof by the user (“The base 12 can also include a handle 32 facilitating the transport of…assembly 10 as a whole,” Col. 3 lines 24-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base platform of modified Harvel to include a handle as taught by Jorgens in order to enable a user to quickly and easily grasp the base for repositioning or transport (Jorgens Col. 3 lines 29-30).
Regarding claim 7, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 6.  Modified Harvel discloses the pole member being formed from multiple telescoping pole sections (Benschoten first and second poles 16, 18); but Harvel, as modified above, does not disclose wherein the plurality of telescoping pole members comprise a first lower pole member, a second intermediate pole member, and a third upper pole member, the second intermediate pole member being telescopically received in the first lower pole member, and the third upper pole member being telescopically received by the second intermediate pole member so as enable the vertical extending height of the massage device to be selectively adjusted by the user.
However, Jorgens teaches an adjustable post assembly (10, Fig. 1) including wherein the plurality of telescoping pole members comprise a first lower pole member (first tubular post 14, Fig. 1), a second intermediate pole member (second tubular posts 16, Fig. 1), and a third upper pole member (third tubular post 18, Fig. 1), the second intermediate pole member being telescopically received in the first lower pole member (post 16 is received within post 14, Figs. 1, 2, and 6, the posts 14, 16 held in relative orientation through first friction wiper 44, Col. 4 lines 27-29), and the third upper pole member being telescopically received by the second intermediate pole member so as enable the vertical extending height of the massage device to be selectively adjusted by the user (post 18 is received within post 16, Figs. 1, 2, and 6, the posts 16, 18 held in relative orientation through second friction wiper 56, Col. 5 lines 5-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the telescoping pole of modified Harvel to be formed in three sections as taught by Jorgens in order to reduce the overall height/length of the pole when fully collapsed in order to make the assembly more compact for easier transport and storage.
Regarding claim 8, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.
Modified Harvel further discloses wherein a selected position of the second intermediate pole member relative to the first lower pole member is configured to be maintained by a first position locking device (Jorgens first friction wiper 44 holds Jorgens first and second posts 14, 16 in relative position), and a selected position of the third upper pole member relative to the second intermediate pole member is configured to be maintained by a second position locking device (Jorgens second friction wiper 56 holds Jorgens second and third posts 16, 18).
Regarding claim 9, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.
Harvel further discloses wherein at least one of the first position locking device and the second position locking device comprises a snap button spring clip (relative orientations are held in place by spring 38 which biases towards a locked position, Para. 30).

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Harvel, Benschoten, and Jorgens, as applied to claim 4 above, and further in view of US Pat. 6,620,117 to Johnson et al (herein Johnson).
Regarding claim 5, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Harvel, as modified above, does not disclose wherein the base platform member of the base assembly further comprises a plurality of feet for balancing the base platform member and preventing damage to floor surfaces.
However, Johnson teaches a vibrational device (10, Fig. 1) including wherein the base platform member of the base assembly (platform 14 and base 12, Fig. 1) further comprises a plurality of feet for balancing the base platform member and preventing damage to floor surfaces (elastomeric shock mounts 30 are between the base 12 and platform 14 and a floor surface, Fig. 2, the mounts 30 being formed of a rubberized material which prevents sliding on the floor and damage to the floor, Col. 5 line 46-51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform of modified Harvel to rubber feet as taught by Johnson in order to steady the apparatus on any given floor surface which increases stability and safety.

Claim 13 is rejected under 35 U.S.C. § 103 as being unpatentable over Harvel and Benschoten, as applied to claim 10 above, and further in view of US Pat. Pub. 2016/0151235 to Yu et al (herein Yu).
Regarding claim 13, the modified Harvel discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Harvel, as modified above, does not disclose wherein the at least one massage head further comprises a massage head with a connector post configured to be inserted into a top end of the at least one pole member.
However, Yu teaches a massage device (1, Fig. 10) including wherein the at least one massage head further comprises a massage head with a connector post (detachable massage member 2 including male threads 23, Fig. 9) configured to be inserted into a top end of the at least one pole member (male threads 23 of the massage member 2 are inserted into female threads 14 at the top end of shaft 1, Figs. 9-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top end of the main tower of modified Harvel to include a detachable massage head as taught by Yu in order to facilitate the user applying a greater force to a targeted muscle when desired by pressing against the non-moving floor (see, e.g. Yu Fig. 20).
Modified Harvel discloses the massage head inserted into a top end of the pole; but Harvel, as modified above, does not disclose the massage head being an oblate spheroid shape.  However, it would have been an obvious matter of design choice to modify the rounded cylindrical massage head to be an oblate spheroid, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0093016 to Chen, US 2016/0193517 to Angulo, US 2017/0189758 to Angulo, US 2005/0113726 to Prettyman, US 2020/0222271 to Forostenko, US 2013/0158455 to Ruschmeyer et al, US 4,036,219 to Simjian, and US 4,372,552 to Carlmark each disclose a massage device to apply a massaging force to a user’s body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785